907 F.2d 488
UNITED STATES of America, Plaintiff-Appellee,v.Armando SILEX, Defendant-Appellant.
No. 89-8008.
United States Court of Appeals,Fifth Circuit.
July 18, 1990.

Charles Louis Roberts, El Paso, Tex., for defendant-appellant.
Helen M. Eversberg, U.S. Atty., LeRoy Morgan Jahn, Philip Police, Asst. U.S. Attys., Ronald F. Ederer, San Antonio, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Western District of Texas;  Harry Lee Hudspeth, Circuit Judge.
Before GEE, DAVIS, and JONES, Circuit Judges.
ON SUGGESTION FOR REHEARING EN BANC
PER CURIAM:


1
Treating the suggestion for rehearing en banc as a petition for panel rehearing, it is ordered that the petition for panel rehearing is GRANTED.


2
We withdraw our unpublished opinion affirming the enhanced sentence of Silex, based on our Circuit's formerly controlling authority of United States v. Leonard, 868 F.2d 1393 (5th Cir.1989), cert. denied, --- U.S. ----, 110 S.Ct. 2585, 110 L.Ed.2d 266 (1990).  Leonard's reasoning is rejected by the Supreme Court in Taylor v. United States, --- U.S. ----, 110 S.Ct. 2143, 109 L.Ed.2d 607 (1990).  We therefore VACATE the sentence of Silex and REMAND this cause for proceedings consistent with the opinion in Taylor.    It is so


3
ORDERED.